—In a proceeding pursuant to CPLR article 78 to review a determination of the Planning Board of the Village of South Nyack, dated June 18, 1997, which issued a negative declaration pursuant to the State Environmental Quality Review Act regarding proposed develop*582ment of a certain parcel of land, the appeal is from a judgment of the Supreme Court, Rockland County (Sherwood, J.), dated December 11, 1997, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Since the petitioners failed to join the landowner, a necessary party to the proceeding, the court properly dismissed the proceeding (see, CPLR 1001 [a]; Matter of Kam Hampton I Realty Corp. v Zagata, 251 AD2d 665; Matter of Baker v Town of Roxbury, 220 AD2d 961, 963; see also, Matter of Llana v Town of Pittstown, 234 AD2d 881, 884).
The petitioners’ remaining contentions are without merit. Bracken, J. P., Ritter, Copertino and Florio, JJ., concur.